NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1189n.06

                                            No. 11-6233
                                                                                          FILED
                             UNITED STATES COURT OF APPEALS                            Nov 19, 2012
                                  FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )
v.                                                    )
                                                      )      ON APPEAL FROM THE UNITED
SHUNTRELL JONES,                                      )      STATES DISTRICT COURT FOR
                                                      )      THE WESTERN DISTRICT OF
       Defendant-Appellant.                           )      TENNESSEE




       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Shuntrell Jones appeals the district court’s judgment following his guilty

plea to conspiracy to possess with the intent to distribute cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 846, and possessing with the intent to distribute and distribution of cocaine in

violation of 21 U.S.C. § 841(a)(1). His counsel has filed a motion to withdraw pursuant to Anders

v. California, 386 U.S. 738 (1967).

       After accepting Jones’s guilty plea, the district court determined that Jones’s advisory

sentencing guidelines range was 210 to 262 months of imprisonment. The court subsequently

sentenced Jones to 210 months in prison.

       Jones’s appellate counsel has moved to withdraw, stating that he has examined the record

and found no non-frivolous grounds to raise on appeal. Counsel states that the reasonableness of

Jones’s sentence is a potential issue. Jones filed a response to counsel’s motion to withdraw, arguing

       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-6233
                                                -2-

that the district court erred by failing to reduce his total offense level under USSG § 3E1.1 for

acceptance of responsibility. Because counsel has filed an acceptable Anders brief, the issue raised

by Jones is frivolous, and our independent review of the record reveals no arguable issues, we grant

the motion to withdraw and affirm the district court’s judgment. See Anders, 386 U.S. at 744.

        We review de novo the validity of Jones’s guilty plea. United States v. Dixon, 479 F.3d 431,

434 (6th Cir. 2007). A guilty plea is valid if it is entered knowingly, voluntarily, and intelligently.

Brady v. United States, 397 U.S. 742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242–44 (1969).
The record establishes that Jones knowingly and voluntarily entered his guilty plea. Therefore, the

plea is valid.

        Our review of the record reveals that Jones’s sentence is both procedurally and substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007). Jones’s assertion that the district

court erred by failing to reduce his total offense level under § 3E1.1 for acceptance of responsibility

is frivolous given that, while on bond, he engaged in a drug transaction involving the attempted sale

of cocaine. See USSG § 3E1.1 cmt. n.1(B). The district court properly calculated Jones’s advisory

sentencing guidelines range, recognized the advisory nature of the guidelines, gave proper

consideration to the relevant 18 U.S.C. § 3553(a) factors, and gave a thorough explanation of its

chosen sentence. See Gall, 552 U.S. at 51.
        We grant counsel’s motion to withdraw and affirm the district court’s judgment.